Citation Nr: 0300283	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  96-35 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York

THE ISSUE

Entitlement to an increased rating for the service-
connected internal derangement of the right knee, 
recharacterized as residuals of right knee replacement, 
currently evaluated as 30 percent disabling.

(The issue of entitlement to an increased rating for the 
service connected right knee replacement (formerly 
characterized as internal derangement of the right knee) 
will be the subject of a later decision).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1933 to 
March 1936, April 1940 to January 1941, and October 1942 
to October 1945.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by 
the RO in New York, New York, which continued a 10 percent 
rating for the veteran's internal derangement of the right 
knee (hereinafter right knee disability).  The veteran 
timely perfected an appeal.

The veteran testified at a personal hearing before a 
hearing officer at the RO in October 1996.  A copy of the 
transcript of that hearing is of record.

The Board is undertaking additional development on the 
issue of service connection for right knee disorder post 
operative total right knee replacement, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R.  20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.)


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appeal has been obtained.

2.  Prior to total right knee replacement in March 1998, 
the veteran is shown to have arthritis of the right knee 
confirmed by x-ray findings of degenerative arthritis of 
the knee with a related noncompensable functional 
limitation due to pain on motion.

3.  Prior to March 1998, the service-connected right knee 
disability is manifested by functional impairment and 
instability that result in overall moderate impairment; 
right knee symptoms are not shown to cause severe 
impairment.


CONCLUSIONS OF LAW

1.  Prior to March 1998, the criteria for the assignment 
of a separate 10 percent rating of the service-connected 
internal derangement of the right knee (recharacterized as 
residuals of right knee replacement) manifested by 
arthritis with painful motion have been met.  38 U.S.C.A. 
§§ 1155, 5107(b), 7104 (West 1991& Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5010, 5256, 5259, 5260, 5261 
(2002); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 (1998); 
VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).  

2.  Prior to March 1998, the criteria for the assignment 
of a 20 percent rating for the service-connected internal 
derangement of the right knee (recharacterized as 
residuals of right knee replacement) manifested by 
moderate recurrent subluxation or lateral instability have 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991& 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.71a including Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Because the right knee has been rated 10 percent under 
Diagnostic Code 5257 for the appeal period up to the March 
1998 total knee replacement, the Board's inquiry will be 
limited to whether there is a basis for any higher rating 
prior to March 1998.

The veteran has a history of internal derangement of the 
right knee from an injury in service.  Service connection 
is in effect for the right knee from October 1945 at a 20 
percent rating, reduced in November 1954 to a 10 percent 
rating which has remained unchanged until March 24, 1998.  
A September 1954 VA examination noted bilateral minimal 
osteoarthritic lipping along margins of the articular 
surfaces of both knees.

March 1995 right knee x-rays show a diagnostic impression 
of bilateral degenerative joint disease of the knee with 
calcification of the right medial collateral ligament.

VA outpatient treatment notes from March 1995 to September 
1996 show treatment for various conditions including a 
diagnosis of osteoarthritis of the knees, hips and 
lumbosacral spine.  The veteran was noted as using a cane 
for hip pain.  August 1996 notes show positive pain of the 
knee, with crepitus and tenderness.  The veteran was 
referred for quad/hamstring strengthening exercises. 

February 1996 x-rays note an impression of narrowing of 
the medial joint spaces with degenerative arthritis.  
There was no fracture or dislocation. 

The veteran underwent VA examination in March 1996, which 
shows complaints of chronic pain in both knees.  He had 
difficulty standing, walking, and squatting, and took 
analgesics for pain in the joints.  He complained that he 
felt his knees buckling.  Examination showed no 
ligamentous laxity or effusion of the knees.  Range of 
motion of the right knee was from 15 degrees to 100 
degrees.  X-ray examination revealed degenerative joint 
disease.  Diagnostic impression was chronic knee pain and 
degenerative joint disease.  In an April 1996 rating 
decision, the RO continued the 10 percent rating.

A June 1996 MRI of the right knee showed degenerative 
changes, or partial tear in the past, of the posterior 
cruciate ligament (PCL).  There was mild humping of the 
PCL which was noted as an indirect sign of an anterior 
cruciate ligament tear.  Osteoarthritic changes were noted 
about the knee joint.  The lateral collateral ligament was 
noted as normal.  Medial collateral ligaments were noted 
as bowing with fluid which was noted as possible bursitis 
or complete disruption of the fibers.  There was loss of 
cartilage in the anterior and posterior horn of the medial 
meniscus.

October 1996 VA examination showed no fluid and swelling.  
There was no instability to manual medial or lateral 
counterpressure, with negative drawer sign.  Flexion was 
noted as 105 and extension 0 degrees.  X-rays and MRI 
showed osteoarthritis about the knee joints, left and 
right.

In an October 1996 hearing before a hearing officer at the 
RO, the veteran testified to the effect that he wore a 
brace on each knee.  He testified to buckling, pain on 
movement, and swelling of the knee.

A letter from the veteran's representative dated in 
December 1997 advised that the veteran was scheduled for 
total right knee replacement.  The veteran underwent total 
right knee replacement in March 1998.


Analysis

Duty to Assist and Notify

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  

In this regard, the Board notes that, during the course of 
this appeal, the veteran was afforded VA examinations to 
assess the severity of his right knee disability.  In 
addition, the record includes pertinent VA and private 
treatment records, as well as right knee replacement 
operative reports.

Additionally, all facts have been sufficiently developed, 
and no further assistance to the veteran is required to 
comply with the duty to assist as mandated by the VCAA.  
In this regard, the Board notes that by virtue of the 
rating decisions, Statement of the Case, as well as other 
notices issued during the pendency of the appeal, the 
veteran and his representative have been advised of the 
law and regulations governing the claim, and the basis for 
denial of the claim.

In a specific VCAA letter dated in June 2001, the veteran 
was notified of what he could do to assist with his claim, 
and what evidence he needed to substantiate his claim.  
This letter gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
The veteran was afforded a personal hearing before a 
hearing officer at the RO, and he and his representative 
have also been given ample opportunity to submit 
additional evidence and written argument

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without another remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and 
that there is no reasonable possibility that further 
assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Rating Criteria

The veteran essentially contends that the assigned 10 
percent rating under diagnostic Code 5257, does not 
adequately reflect the severity of his service-connected 
right knee disability for the relevant period prior to 
March 1998 right knee replacement.

The Board must determine whether the weight of the 
evidence supports the veteran's claim(s) or is in relative 
equipoise, with the veteran prevailing in either event.  
However, if the weight of the evidence is against his 
claim(s), the claim(s) must be denied.  38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned 
if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, where entitlement to compensation has 
already been established, as in this case, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The Court has held that the RO must analyze the evidence 
of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  When the 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion which at 
least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  

The General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and 
vice versa.  

Traumatic arthritis is rated as analogous to degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated on the limitation of 
motion of the affected joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

There are three circumstances under which compensation may 
be available for degenerative changes: (1) where 
limitation of motion meets the criteria in the diagnostic 
code(s) applicable to the joint(s) involved, the 
corresponding rating under the code(s) will be assigned; 
(2) where the objectively confirmed limitation of motion 
is not of a sufficient degree to warrant a compensable 
rating under the applicable code(s), a rating of 10% will 
be assigned for each major joint or group of minor joints 
affected to be combined, not added under DC 5003; or (3) 
where there is no limitation of motion, a rating of 10% or 
20%, depending on the degree of incapacity, may still be 
assigned if there is x- ray evidence of the involvement of 
2 or more major joints or 2 or more minor joints. Hicks v. 
West, 8 Vet. App. 417, 420 (1995).  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule).  

A 10 percent rating contemplates a knee disability which 
is slight in nature, as would be manifested by impairment 
of the knee with slight recurrent subluxation or lateral 
instability (Diagnostic Code 5257), removal of symptomatic 
semi-lunar cartilage (Diagnostic Code 5259), leg flexion 
limited to 45 degrees (Diagnostic Code 5260), leg 
extension limited to 10 degrees (Diagnostic Code 5261), 
impairment of the tibia or fibula, by either nonunion or 
malunion, with slight knee disability (Diagnostic Code 
5262) or genu recurvatum (Diagnostic Code 5263).  

A 20 percent rating is warranted for impairment of the 
knee with moderate recurrent subluxation or lateral 
instability (Diagnostic Code 5257), dislocated semilunar 
cartilage with frequent episodes of "locking" pain, and 
effusion into the joint (Diagnostic Code 5258), leg 
flexion limited to 30 degrees (Diagnostic Code 5260), leg 
extension limited to 15 degrees (Diagnostic Code 5261) or 
impairment of the tibia or fibula, by either nonunion or 
malunion, with moderate knee disability (Diagnostic Code 
5262).  

A 30 percent rating is warranted for ankylosis of the knee 
with favorable angle in full extension or slight flexion 
(Diagnostic Code 5256), impairment of the knee with severe 
recurrent subluxation or lateral instability (Diagnostic 
Code 5257), leg flexion limited to 15 degrees (Diagnostic 
Code 5260), leg extension limited to 20 degrees 
(Diagnostic Code 5261) or impairment of the tibia or 
fibula, by either nonunion or malunion, with marked knee 
disability (Diagnostic Code 5262).  

A 40 percent rating is warranted for ankylosis of the knee 
with unfavorable angle in flexion between 10 and 20 
degrees (Diagnostic Code 5256), leg extension limited to 
30 degrees or impairment of the tibia or fibula by 
nonunion with loose motion requiring brace (Diagnostic 
Code 5262).  

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
separate rating may also be assigned for functional loss 
of use of the knee due to weakness, excess fatigability, 
incoordination, pain or pain on movement. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant." 38 C.F.R. § 4.40.  The 
symptoms enunciated in 38 C.F.R. § 4.45, which include 
pain on movement and swelling and recognizes the knee as a 
major joint for purposes of rating disability from 
arthritis, overlaps the symptoms recognized in Diagnostic 
Code 5003.  

The symptoms enunciated in 38 C.F.R. § 4.59, which include 
painful motion due to arthritis, also overlaps the 
symptoms recognized in Diagnostic Code 5003. See Hicks, 8 
Vet. App. at 420 (the schedular criteria of Diagnostic 
Code 5003 must be read in conjunction with the provisions 
of 38 C.F.R. § 4.59).  

A full range of motion of the knee is measured from 0 
degrees of extension to 140 degrees of flexion. 38 C.F.R. 
§ 4.71, Plate I.


A.  Evaluation of right knee disability prior to March 
1998, on the basis of arthritis

Review of the evidence shows that the veteran has right 
knee arthritis confirmed by x-ray findings of degenerative 
joint disease, and osteoarthritic changes on MRI 
examination.  The degenerative osteoarthritis also is 
shown by the evidence to be productive of considerable 
pain, and the veteran testified to same.  As discussed 
above, the arthritis of the veteran's knee is evaluated 
based on actual limitation of motion or functional loss 
due to pain.  The service-connected right knee disability 
is generally manifested by flexion limited to 105 degrees, 
full extension, subjective evidence of ligamentous 
instability, and flare-ups of knee pain.

In this regard, the record reflects that range of flexion 
of the right knee has been reported as being consistently 
limited, but to a noncompensable degree.  Thus a  
noncompensable rating is for application under the 
provisions of Diagnostic Code 5260 or 5261.  The evidence 
fails to show limitation of motion approximating the 
criteria for a higher rating under codes 5260 or 5261.  
Flexion of the leg is not shown to be limited to 45 
degrees or more, nor is extension shown to be limited to 
10 degrees or more.  Although extension was limited to 15 
degrees on one examination in March 1996, the true range 
is considered to be full as no limitation was detected on 
other examinations, even after March 1996.  However, the 
veteran reported additional right knee impairment due to 
such restrictions as inability to walk or stand for long 
periods, and flare-ups of pain could further limit the 
range of motion of the knee.  Considering the tenets of 38 
C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the Board agrees 
that there is some additional functional limitation due to 
painful motion of the knee during flare-ups; however, the 
evidence does not show additional functional limitations 
which approximate the criteria for a higher rating under 
the above codes.

Nevertheless, given the demonstrated findings of 
longstanding arthritis and pain, the report of some 
limitation in motion, with crepitus and tenderness, as 
well as other symptoms of stiffness and swelling on 
prolonged activity or standing, the Board finds that 
service-connected disability picture warrants the 
assignment of a separate rating of 10 percent for 
arthritis of the right knee.  See also 38 C.F.R. § 4.59.  
See also 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
205-7; Lichtenfels, 1 Vet. App. at 488; VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  The veteran in this regard is not 
found to have a demonstrated functional loss due to pain 
consistent with more than knee flexion limited to 60 
degrees or extension limited to 5 degrees.


B.  Evaluation of right knee disorder prior to March 1998 
on the basis of instability.

The veteran's service-connected knee disability has been 
rated as 10 percent disabling pursuant to the provisions 
of 38 C.F.R. § 4.71a including Diagnostic Code 5257.  
Under this Diagnostic Code, slight recurrent subluxation 
and lateral instability warrants a 10 percent evaluation.  
A 20 percent rating requires moderate recurrent 
subluxation and lateral instability, and a 30 percent 
evaluation requires severe disability.  

Applying the rating criteria cited above to the evidence 
of record, the Board finds that the preponderance of the 
evidence, including the veteran's testimony of buckling, 
popping, and use of a brace, supports the assignment of a 
higher 20 percent rating for the service-connected right 
knee on the basis of moderate impairment and instability 
under Diagnostic Code 5257.  However, severe impairment is 
not shown.  Although the veteran has complained and 
testified to popping and buckling, the overall objective 
medical evidence indicates that no instability or laxity 
exists.  The Board notes that March 1996 VA examination 
showed that the knee was generally stable.  Similarly, in 
an October 1996 VA examination, the examiner noted that 
there was no instability of the left knee to manual medial 
and lateral counterpressure, with negative drawer sign.  
Use of a brace recognizes that the veteran may suffer from 
some subluxation and instability of the knees; however, 
the evidence of record does not reflect more than moderate 
instability in the general disability picture.

In addition to the Diagnostic Codes pertaining to 
limitation of motion, and instability, the Board also has 
considered the applicability of other potentially 
applicable diagnostic codes providing for assignment of a 
higher evaluation.  However, in the absence of clinical 
evidence or disability comparable to left knee ankylosis 
or impairment of fibula or tibia, evaluation under 
Diagnostic Codes 5256 or 5262, the only Diagnostic Codes 
(apart from Diagnostic Code 5257) providing for assignment 
of an evaluation in excess of the assigned ratings, are 
inapplicable.  No other code appears to be appropriate for 
the symptoms shown in this case, nor would they provide 
for a greater rating than the 20 percent assignable under 
diagnostic code 5257.

Furthermore, during this period, this case does not 
involve an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
rating standards; thus, referral of the case to 
appropriate VA officials, for consideration of an extra-
schedular rating, is not warranted. 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, an evaluation on the basis of instability in 
excess of 20 percent under Diagnostic Code 5257 is not for 
application for the right knee prior to March 1998.

	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating of 20 percent for the service-
connected right knee disability on the basis of recurrent 
subluxation or lateral instability is granted for the 
appeal period prior to March 24, 1998, subject to the 
regulations governing the payment of VA monetary benefits.

A separate 10 percent rating for the service-connected 
right knee disability on the basis of arthritis with 
painful motion is granted for the appeal period prior to 
March 24, 1998, subject to the regulations governing the 
payment of VA monetary benefits.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

